Citation Nr: 1009618	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-00 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to waiver of recovery of an indebtedness in 
the calculated amount of $833.67.

2.  Entitlement to waiver of recovery of an indebtedness in 
the calculated amount of $2,170.93.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel
INTRODUCTION

The Veteran served on active duty from August 1989 to June 
1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of decisions issued by the Committee on Waivers and 
Compromises (COWC) of the Department of Veterans Affairs (VA) 
Regional Office (RO) and Insurance Center in Philadelphia, 
Pennsylvania in November 2006 (waiver of indebtedness of 
$833.67) and in May 2007 (waiver of indebtedness of 
$2,170.93). 

The issue of waiver of recovery of indebtedness in the 
calculated amount of $2,170.93 is addressed in the REMAND 
that follows the order section of this decision.


FINDINGS OF FACT

1.  The Veteran was paid $833.67 in VA compensation benefits 
for the period March 30, 2005, to May 31, 2005, during which 
period he was a fugitive felon

2.  Recovery of the overpayment of compensation benefits in 
an amount calculated as $833.67 would not be against equity 
and good conscience.


CONCLUSION OF LAW

An overpayment of $833.67 in VA disability compensation 
benefits due to "fugitive felon" status was properly 
created, and the requirements for waiver of such overpayment 
are not met.  38 U.S.C.A. §§ 5302, 5313B (West 2002); 38 
C.F.R. §§ 1.963, 1.965, 3.666(e) (2009). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), impose obligations on 
VA to provide claimants with notice and assistance. 

The VCAA does not apply in waiver cases because the statutory 
right to request waiver of recovery of indebtedness within 
Chapter 53 of Title 38 of the United States Code contains its 
own notice provisions. See Lueras v. Principi, 18 Vet. App. 
435 (2004) citing Barger v. Principi, 16 Vet. App. 132 
(2002); see also 38 U.S.C.A. § 5302 (West 2002).  

However, the record reflects the RO provided the Veteran 
letters in June and July 2006 advising him of the proposed 
action stopping his benefits while he was a fugitive felon 
and intention to recoup the resulting overpayment.  The 
Veteran had ample opportunity to respond prior to the 
issuance of the action on appeal in November 2006.  
Thereafter, the Veteran was advised in the Statement of the 
Case (SOC) of the evidence considered and the reasons his 
claim remained denied.  The Veteran was advised of his 
entitlement to a hearing before the RO and/or before the 
Board but he did not request such a hearing.

Accordingly, VA's notification duties have been met and the 
Board may proceed with appellate review.

Legal Criteria

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and recovery of the indebtedness from the payee who received 
such benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).

The Court has defined bad faith as "a willful intention to 
seek an unfair advantage."  Richards v. Brown, 9 Vet. App. 
255, 257-58 (1996).  The provisions of 38 C.F.R. § 
1.965(b)(2) define bad faith as an unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1)  Fault of the debtor - where actions of the debtor 
contribute to the creation of the debt.

(2)  Balancing of faults - weighing fault of the debtor 
against Department of Veterans Affairs fault.

(3)  Undue hardship - whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose - whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5)  Unjust enrichment - failure to make restitution would 
result in unfair gain to the debtor.

(6)  Changing position to one's detriment - reliance on 
Department of Veterans Affairs benefits results in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965(a).

Analysis

In November 2006 the COWC of the Philadelphia VA RO and 
Insurance Center notified the Veteran that his request for 
waiver of $833.67 had been denied.  The letter notified the 
Veteran that the COWC has determined there was no fraud, 
misrepresentation, or bad faith on the Veteran's part in 
creation of the debt; however, the COWC found the Veteran was 
at fault in the creation of the debt because the debt was 
caused by the "fugitive felon" status.  

Initially, the Board must render a determination as to 
whether the debt was incurred through fraud or 
misrepresentation or in bad faith.  See Ridings v. Brown, 6 
Vet. App. 544, 546 (1994).  

A debtor's conduct is deemed to constitute "bad faith" if 
such conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government.  A debtor exhibits 
"lack of good faith" where the debtor's conduct shows an 
absence of honest intention to abstain from taking unfair 
advantage of the government.  Any "misrepresentation of 
material fact" must be more than non-willful or mere 
inadvertence.  38 C.F.R. § 1.962(b).  

In this case, the Board finds no indication of any intent by 
the Veteran to deceive or take unfair advantage in the 
creation of the indebtedness.  The Board accordingly finds no 
legal bar to the requested waiver.  Thus, the question for 
the Board's consideration is whether recovery of the 
indebtedness would be against the principles of equity and 
good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 
1.965.

In his request for waiver of recovery of the debt, received 
in July 2006, the Veteran asserted he was not at fault for 
the creation of the debt because he was unaware of the arrest 
warrant against him.  The Veteran also asserted that all his 
VA benefits were currently going to his wife and that his 
compensation was being used for court-ordered child support, 
so he had no money with which to repay the debt.

The Board notes that although the Veteran has asserted in one 
sentence that he has no money to pay any indebtedness, he has 
not shown or asserted that collection of the debt would 
create an undue financial hardship or deprive him of the 
necessities of life.  In fact, the RO forwarded to the 
Veteran a Financial Status Report in August 2006 but the 
Veteran did not execute and return the report to the RO.  The 
Board accordingly has no basis on which to determine whether 
collection of the debt would deprive the Veteran of the basic 
necessities of life.

The Board also finds that the recovery of the debt would not 
nullify the objective for which benefits were intended, as 
the law specifically requires cessation of VA benefits while 
in "fugitive felon" status.  Accordingly, retention of 
overpayment created because of such status would represent 
unfair gain to the Veteran at the expense of the government.

The Veteran has not argued, and the evidence does show, that 
he has changed his position to his detriment due to reliance 
on receipt of VA compensation benefits during the period 
under review, or that he has incurred obligations in reliance 
on receipt of such VA compensation benefits that would be 
compromised by repayment of the overpayment debt. 
  
In sum, based on the record in this case, the Board has 
determined that it would not be against the principles of 
equity and good conscience to require the Veteran to repay 
the overpayment of compensation benefits in the calculated 
amount of $833.67.  

Specifically, in balancing the equities, the Veteran would be 
unjustly enriched if the waiver were to be granted, and 
denial of the waiver will not result in undue hardship to 
him.  The end result is not unduly favorable or adverse to 
either the Veteran or the government, and the evidence is not 
so evenly balanced as to create doubt as to any material 
issue.  
  
Accordingly, the Board finds that the Veteran's request for 
waiver of recovery of overpayment of his compensation 
benefits in the calculated amount of $833.67 must be denied.  


ORDER

Waiver of recovery of the overpayment of VA compensation 
benefits in the calculated amount of $833.67 is denied.


REMAND

The file includes a July 2007 letter from the Veteran 
expressly disagreeing with a COWC decision in May 2007 that 
denied waiver of indebtedness of $2,170.93 (indebtedness 
resulting from reduction of benefits while the Veteran was 
incarcerated).  The RO has not issued a Statement of the Case 
(SOC) on this issue.

Remand is required at this point to enable the originating 
agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 
238 (1999) (when the claimant has filed an NOD and there is 
no SOC on file for that issue, the Board must remand, not 
refer, the issue to the RO for issuance of an SOC).  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following action:

The RO or the AMC should issue to the 
Veteran and his representative an SOC on 
the issue of waiver of recovery of an 
overpayment of $2,170.93 (overpayment due 
to reduction of benefits during the 
Veteran's incarceration).  They should be 
informed of the requirements to perfect 
an appeal with respect to this issue.  If 
the Veteran perfects an appeal with 
respect to this issue, the RO or the AMC 
should ensure that any indicated 
development is completed before the issue 
is certified for appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


